Citation Nr: 0400741	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  02-06 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from October 1966 
to November 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, denying entitlement to service 
connection for PTSD and Hepatitis C.  

The Board notes that the veteran in a July 2002 submission 
claimed entitlement to service connection for a skin 
condition and immersion foot.  The veteran also presented a 
claim for immersion foot in a submitted January 2002 
statement.  As these claims have yet to be addressed by the 
RO, they are not for appellate review.  They are referred to 
the RO for appropriate action.  


REMAND

By a VA Form 9 submitted in May 2002, the veteran stated that 
he desired a hearing before a Veterans Law Judge of the Board 
at the RO.  He also indicated that he desired a hearing 
before a Decision Review Officer (DRO) at the RO (a "Travel 
Board" hearing).  A hearing before a DRO was afforded him in 
July 2002.  However, he has yet to be afforded a Travel Board 
hearing, and his prior request was not withdrawn in writing.  

Accordingly, the case is remanded for the following action:

The veteran should be accorded a Travel 
Board hearing before a member of the 
Board traveling to the RO for the 
purpose of conducting such hearings.  
After the Board hearing at the RO has 
been conducted, the case should be 
returned to the Board for further 
consideration, without further action by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




